UNG. Ui) IEE OL LCTenuon rendaing 1Tal

Case 3:21-mj-01977-MSB_ Document 16 Filed 06/02/21 PagelD.15 Page 1of1
UNITED STATES DISTRICT COUR

‘ for the Southern District of California

 

- United States of America } ORDER OF DETENTION PENDING TRIAL
v. )
avin Einere Ayala ~ Osuna ) CaseNo. 2 fan, V7 Je ke
Debndant oo

fj}

 
  

In.accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing wi was s held of © awe
was present and was represented by counsel. I conclude by a preponderance of the evidence 1¢ defendhnt |
risk and order the detention of the defendant pending trial in this case.

 

 

FINDING OF FACT JUN 02 2021
find by a preponderance of the evidence that:

The defendant is not a citizen of the United States or lawfully admitted for permanent esidereenn DISTRICT OF CALIFORNIA
The defendant, at the time of the charged offense, was in the United States illegally, SY Wh DEPUTY
The defendant faces removal or deportation proceedings regardless of the outcome of this case.

The defendant has no known/minimal significant contacts in the United States or in the Southern District of California.

‘The: defendant has no known/minimal resources in the United States from which he/she might make a bond reasonably
calculated to assure his/her future appearance,

History of drug or alcohol abuse... |

The defendant has a prior. criminal history and/or immigration history.

‘The defendant has a history of probation/supervised release violations/revocations.
_The defendant has a record of prior failure(s) to appear in court as ordered.

The defendant attempted to evade law enforcement contact by fleeing from law enforcement.
"The defendant lives/works in Mexico.

‘The defendant has substantial family ties to Mexico.

Weight of the evidence is strong but the least important factor.
The defendant is facing a maximum of - months imprisonment.

Other: G Aree hs Boule Farce | wA, Ye Sask @ wee ke

; The Court incorporates by reference the material findings of the Pretrial Services Agency which were reviewed by the
Court at the time of the hearing in this matter, except as noted in the record.

 

 

 

‘Soeccoooga, 0 Be a 5

CONCLUSION OF LAW
4 There i is a serious: 5 tisk that the defendant will flee. -

2. Nocondition or combination of conditions will reasonably assure , the appearance of the defendant as required,

‘DIRECTIONS REGARDING DETENTION
The defendant is committed to the custody of the Attorney General or his/her designated representative for confinement
in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in
custody pending appeal. The defendant shall be afforded a reasonable opportunity for private consultation with defense
counsel, On order of a court of the United States or on request of an attorney for the Government, the person in charge of the
corrections facility shall deliver the defendant to the United States Marshal for the purpose of an appearance in | connection

with a court proceedings.
SA. ! _
at SS

ST
Honorable Michael S: Berg
United States Magistrate Judge

‘Dated: Glily |

 
